Title: From Thomas Jefferson to George Washington, 20 June 1792
From: Jefferson, Thomas
To: Washington, George



June 20. 92.

Th: Jefferson, with his respects to the President, incloses him a publication by Mr. Knox an Under-secretary of state in England, who seems to have been the true parent of the British system with respect to our commerce. He asks the favour of the President to read the paper No. 18. page 60. as it shews the expectation of what would be done on our part, and an acknolegement of the injury it would do them, could we enforce it. Papers 12. and 13. are also interesting: but not so pointedly so.
